Citation Nr: 1015355	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
chondromalacia and degenerative changes, left knee, to 
include whether the reduction of the disability rating from 
20 percent to 10 percent, effective June 1, 2004, was proper.

2. Entitlement to a rating in excess of 10 percent for 
gamekeeper thumb, right, with surgical revision and a 
subsequent fusion.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to December 
1986 in the U.S. Army and from August 1988 to July 1995 in 
the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
reduced the veteran's 20 percent rating for chondromalacia 
and degenerative changes, left knee, to 10 percent, effective 
June 1, 2004; and denied a rating in excess of 10 percent for 
the service-connected gamekeeper thumb, right, with surgical 
revision and a subsequent fusion.  The Veteran has disagreed 
with the reduction of the rating assigned for chondromalacia 
and degenerative changes, left knee, as well as with the 
rating assigned.  

In August 2009 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, and 
testified at a hearing before a hearing officer at the RO in 
January 2006.  In October 2009, the Board remanded this 
matter for further evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives, including obtaining recent VA treatment 
records and a VA orthopedic examination, and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. The competent medical evidence does reflect that the 
Veteran had sustained and material improvement of her 
service-connected chondromalacia and degenerative changes, 
left knee, so as to warrant a reduction in the assigned 
rating from 20 to 10 percent.

2. The Veteran's service-connected chondromalacia and 
degenerative changes, left knee, are manifested by ongoing 
complaints of pain, made worse with some activities; however, 
range of motion of the left knee has remained full or nearly 
full, and the knee has been found to be stable.

3. The Veteran's gamekeeper thumb, right, with surgical 
revision and a subsequent fusion, is manifested by complaints 
of pain and problems gripping objects, as well as some range 
of motion of the interphalangeal (IP) joint of the right 
thumb; there has been no showing of unfavorable ankylosis of 
the right thumb, ankylosis of the IP joint of the right 
thumb, or a gap of two inches (5.1 centimeters) or more 
between the left thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1. The reduction in the disability rating for chondromalacia 
and degenerative changes, left knee, from 20 to 10 percent, 
effective June 1, 2004, was proper, and the criteria for a 20 
percent rating for chondromalacia and degenerative changes, 
left knee, have not been met thereafter.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).

2. The criteria for a rating in excess of 10 percent for 
gamekeeper thumb, right, with surgical revision and a 
subsequent fusion, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board notes that part of this appeal stems from a 38 
C.F.R. § 3.105(e) reduction, not a claim or application for 
benefits.  As such, this part of the appeal arises from an 
action initiated by the RO, not the Veteran.  The regulations 
pertaining to the reduction of disability evaluations contain 
their own notification and due process requirements.  See 38 
C.F.R. § 3.105(e), (i).  For this reason, the Board concludes 
that the VCAA does not apply to this claim.  The Board 
further concludes that VA has complied with the notification 
and due process requirements applicable to the reduction of a 
disability evaluation.  The Veteran has been provided an 
opportunity to submit evidence and argument in support of her 
claim.  As she has been afforded a meaningful opportunity to 
effectively participate in the processing of her appealed 
claim, the Board is satisfied that the purpose behind the 
notice requirements has been satisfied with regard to the 
claim as to whether the rating reduction was proper.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance regarding the rating 
reduction issue reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

With regard to the claims for increased ratings, the Board 
notes that if complete notice is not provided until after the 
initial adjudication, such a timing error can be cured by 
subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Moreover, where there is 
an uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.   Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied for the 
increased rating claims by way of a letter sent to the 
Veteran in June 2004 that fully addressed the notice elements 
and was sent after the initial RO decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the increased rating claims and of her and 
VA's respective duties for obtaining evidence.  The Board 
also notes that the RO sent the Veteran a letter in March 
2006 informing her of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, she has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of her claims.  The RO has 
obtained her VA treatment records and she underwent VA 
examinations in August 2002, February 2004, March 2006, and 
December 2009 to assess the severity of her service-connected 
conditions on appeal.  The Board finds that these four VA 
examinations are adequate.  Each examination included a 
review of the claims folders and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The 
Board acknowledges the Veteran's complaints regarding the 
findings made on the VA examination in 2006, and obtained 
additional VA examinations to assess the severity of the 
Veteran's service-connected disabilities.  Thus, it appears 
that all obtainable evidence identified by the Veteran 
relative to her claims has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Increased Rating Claims

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

III. Propriety of Rating Reduction and Increased Rating 
for Chondromalacia and Degenerative Changes, Left Knee

1. Factual Background

On VA examination in August 2002, the Veteran reported that 
her left knee pain was worse than two years ago, and she had 
pain going up and down stairs.  She reported intermittent 
swelling and nonstop pain.  She had difficulty walking and 
limited her walking to about 100 yards on a flat surface.  
She wore a left knee brace all the time at work and 
occasionally at home.  She reported that her left knee did 
not lock, but gave away with stairs.  Objective examination 
showed that the knees were symmetric, with no effusion, 
synovitis, warmth, or erythema.  There was tenderness over 
the patellofemoral tendon, and crepitus.  McMurray's test was 
equivocal on the left, and left knee range of motion was from 
0 to 130 degrees, with some pain in extremes of flexion.  The 
examiner noted she had antalgic movements getting up from a 
chair or down from a seated position on the examination 
table, suggesting knee pain.  

On VA examination in February 2004, the Veteran reported her 
left knee had stabilized since her arthroscopic surgery in 
2002.  She believed there might be a "continued progression 
of an increase in pain", but reported that overall the 
surgery had helped quite a bit and her knee was fairly 
stable.  X-rays taken a year prior showed mild bilateral 
patellofemoral degenerative joint disease.  She worked at the 
post office, which involved a lot of standing and walking, 
and she had recently changed positions to where she works 
with customers more and she is able to stand and not do a 
great deal of walking or lifting.  She occasionally was 
allowed to sit on a stool, although she was frustrated that 
she was not allowed to sit and wait on customers, but she 
periodically found time to sit while doing this.  She did not 
have to do much walking, but rather was in a standing 
position, which was better on her knees.  She wore knee 
supports all the time, and never went without them unless at 
home.  The examiner questioned her about this because 
according to a note by the orthopedic doctor she saw just one 
month prior, she admitted that the braces that were 
prescribed to her some time ago, did not fit her, and she did 
not wear them very often.  Physical examination showed no 
effusion on the knee, and she reported the left knee did not 
swell very often.  Range of motion was good, from 0 degrees 
on extension to 145 degrees on flexion.  The drawer test, 
Lachman's test, and McMurray's test were negative, and medial 
and lateral collateral ligaments were well intact.  The 
examiner indicated that "Deluca versus Brown is completely 
unremarkable".  The diagnosis was mild patellofemoral 
syndrome, left knee.

VA treatment records showed that in July 2004 the Veteran was 
found to have full range of motion of the knees, and her 
knees were stable to varus and valgus stress testing.  There 
was a considerable amount of crepitus, and she had pain with 
patellofemoral compression and grind test.  In January 2005, 
examination showed full range of motion of the knees, without 
significant pain or crepitus.  She had pain with 
patellofemoral compression and grind test, and underwent a 
steroid injection in the left knee.  In April 2005, she 
reported that the new set of knee braces that she recently 
got from VA caused her more pain, and that she wanted braces 
like her old ones.  She reported intermittent pain and 
swelling of the knees.  She indicated that the January 2005 
steroid injection in her left knee gave some moderate relief, 
but this wore off after approximately one month.  Examination 
showed no effusion of the knees.  In July 2005 it was noted 
that at her last visit, she received some new braces, which 
she liked much better and which provided her fairly 
significant relief.  However, she reported having more pain 
in her left knee, and it had been seven months since her last 
left knee injection.  Examination showed good range of motion 
with full extension and flexion to 120 degrees, with pain 
anteriorly, and slight effusion in the left knee.  The 
impression was bilateral patellofemoral arthritis, and she 
underwent bilateral knee injections.  

On VA examination in March 2006, she reported frequent pain 
in the left knee, decreased flexion, and occasional swelling.  
She wore a neoprene stabilizing patella sleeve approximately 
15 days out of the month.  She indicated that her discomfort 
did not limit her sitting; however, she limited her standing 
to six hours and she could walk on a flat surface for about a 
mile.  She reported being employed as a postal window clerk 
for the past nine years, with no time lost from work and no 
specific job accommodations.  She claimed that her knee 
condition had adverse effect on her daily activities as she 
could not walk upstairs anymore, could not exercise, and had 
problems doing laundry which was downstairs.  For treatment 
she used medications, a brace, and steroid injections.  There 
was no deformity, giving away, instability, weakness, 
dislocation, subluxation, locking, or flare-ups of joint 
disease.  There was stiffness in the knee.  Examination also 
showed a normal gait, and active and passive range of motion 
of the left knee was full, from 0 to 140 degrees, without 
pain.  The examiner could not express, without resort to mere 
speculation, additional limitations due to repetitive use 
during a flare up, and noted no significant effects on the 
Veteran's occupational activities.  

VA treatment records showed that in July 2006 the Veteran 
reported right knee pain worse than the left.  Range of 
motion was from -5 to 130 degrees.  She underwent bilateral 
knee injections.  In August 2007, she reported bilateral 
patellofemoral pain.  She reported that she got steroid 
injections every six months which relieved her symptoms.  She 
reported symptoms were worse going upstairs, and she 
developed some edema in the knees when the steroids wore off.  
Examination showed full range of motion of the knees, and 
that the knees were stable to varus and valgus stress tests.  
There was moderate crepitus in the left knee, but no edema.

On VA examination in December 2009, the Veteran complained of 
daily left knee pain, worse with prolonged standing or 
increased activity on her feet.  She reported having flare-us 
a couple times a year where she was seen by a physician and 
received an injection.  She also used oral anti-
inflammatories.  She had a medial offloading brace that she 
wore when she was going to be on her feet, but still had some 
symptoms with the brace in place.  She was able to walk a 
mile if the surface was flat and she was able to stand for 
one hour continuously.  Physical examination showed left knee 
range of motion from 5 degrees to 117 degrees, and was 5 
degrees short of full extension.  The knee was stable to 
varus, valgus, anterior, and posterior stresses.  There was 
no tenderness to palpation on the lateral joint line.  There 
was tenderness to palpation on the medial joint line.  There 
was crepitus in the medial joint line and patellofemoral 
joint space.  Repetitive testing was limited by fatigue and 
weakness as well as pain at the endpoints of motion.  The 
examiner opined that the left knee disability limited the 
Veteran's ability to stand for extended periods of time or 
maintain a job where she had to continually be on her feet 
and ambulating.  The examiner noted that she had early 
degenerative arthritis changes on the medial compartment and 
patellofemoral compartment consistent with a progressive 
process.  The examiner opined that during flare-ups her 
ability to weight bear and perform prolonged ambulation at a 
job would be limited.

2. Analysis

The Veteran seeks a rating in excess of 10 percent for the 
service-connected chondromalacia and degenerative changes, 
left knee, and she also contests the RO's May 2004 reduction, 
effective June 1, 2004, of the disability rating for the 
service-connected chondromalacia and degenerative changes, 
left knee, from 20 to 10 percent.  The general criteria for 
the evaluation of increased rating claims have already been 
noted above.  The Board also notes that in the May 2004 
rating decision, the RO reduced the rating assigned for 
chondromalacia and degenerative changes, left knee, from 20 
percent to 10 percent, pursuant to Diagnostic Code (DC) 5003 
and 5260.

DC 5003 provides rating criteria for arthritis.  
Specifically, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

DC 5260 provides for a 10 percent rating where there is 
limitation of knee flexion to 45 degrees.  A 20 percent is 
warranted for limitation of knee flexion to 30 degrees.  38 
C.F.R. § 4.71a, DC 5260.

DC 5261 provides for a 10 percent where there is limitation 
of knee extension to 10 degrees.  A 20 percent is warranted 
for limitation of knee extension to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261.

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  

Regarding the May 2004 reduction in the Veteran's rating for 
her service-connected chondromalacia and degenerative 
changes, left knee, there is no question that such a 
disability rating may be reduced.  However, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 
413, 420 (1993), the Court interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the disorder, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 
4.10 indicate, as applied to a rating reduction case, that 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.

Generally, the provisions of 38 C.F.R. § 3.344 establish that 
there must be improvement before an evaluation is reduced.  
However, the provisions 38 C.F.R. §§ 3.344(a) and (b), which 
govern reductions of rating in effect for five or more years, 
do not apply in this case because the disability rating at 
issue was in effect for a period of less than five years.  
Exclusive of a temporary total convalescent rating during 
this period, the 20 percent was in effect from July 30, 2002, 
to May 31, 2004.  As regards disability ratings in effect for 
less than five years, adequate reexamination that discloses 
improvement in the condition will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence of record available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

Considering first the procedural requirements of a rating 
reduction, the Board observes that certain safeguards, such 
as at least 60 days notice of the proposed reduction, are 
required by regulation.  See 38 C.F.R. § 3.105(e).  However, 
such requirements exist only in cases in which the reduction 
in question would "result in reduction or discontinuance of 
compensation payments currently being made."  38 C.F.R. § 
3.105(e), see O'Connell v. Nicholson, 21 Vet. App. 89, 92 
(2007).  In the present case, as the Veteran's combined 
rating was 60 percent as of July 30, 2002, and has actually 
increased since that date, due to the evaluations assigned 
the Veteran's other service-connected disabilities.  
Accordingly, the procedural requirements of 38 C.F.R. § 
3.105(e) do not apply, and the Board may move on to consider 
the evidentiary record.

The Veteran contends that the reduction of the rating 
assigned for her service-connected chondromalacia and 
degenerative changes, left knee, from 20 to 10 percent was 
improper.  In her August 2004 notice of disagreement, she 
claimed that the RO's rating decision was based on "faulty 
information from an inadequate examination".  As noted 
above, by May 2004 rating decision, the RO reduced the 20 
percent disability rating assigned for the service-connected 
chondromalacia and degenerative changes, left knee, to 10 
percent, effective June 1, 2004.  The RO based the decision 
on the February 2004 VA examination.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the 
restoration or award of a 20 percent rating for the Veteran's 
chondromalacia and degenerative changes, left knee.  

The record reflects that the RO originally assigned the 20 
percent rating for chondromalacia and degenerative changes, 
left knee, based on findings made on the VA examination in 
August 2002, at which time the Veteran reported that her left 
knee pain was worse than two years ago.  She had pain going 
up and down stairs, her knee gave away on stairs, and she had 
intermittent swelling and nonstop pain.  She also had 
difficulty walking and wore a left knee brace all the time at 
work and occasionally at home.  There was tenderness over the 
patellofemoral tendon, crepitus, and left knee range of 
motion was from 0 to 130 degrees, with some pain in extremes 
of flexion.  As a consequence, the RO granted a 20 percent 
rating, based on the August 2002 VA examination findings of 
increasing symptoms to include pain going upstairs and 
downstairs with intermittent swelling and the need for a 
continuous brace while at work, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010.

On the VA examination in February 2004, the Veteran reported 
her left knee had stabilized since her arthroscopic surgery 
in 2002.  She believed there might be a "continued 
progression of an increase in pain", but reported that 
overall the surgery had helped quite a bit and her knee was 
fairly stable.  X-rays taken a year prior showed mild 
bilateral patellofemoral degenerative joint disease.  She had 
recently changed positions at the Post Office to where is 
able to stand, and not do a great deal of walking or lifting, 
which was better on her knees.  She claimed she wore knee 
supports all the time, unless at home, which was noted to be 
inconsistent with a note by the orthopedic doctor she saw 
just one month prior, who indicated she had reported she did 
not wear the braces very often.  Physical examination showed 
no effusion on the knee, and she reported the left knee did 
not swell very often.  Range of motion was good, from 0 
degrees on extension to 145 degrees on flexion, and the 
examiner indicated that "Deluca versus Brown is completely 
unremarkable".  

After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's rating for her service-connected left knee 
disability from 20 percent to 10 percent.  Indeed, in order 
to warrant a 20 percent rating for a left knee disability, 
the evidence must show limitation of knee flexion to 30 
degrees (DC 5260), limitation of knee extension to 15 degrees 
(DC 5261), or involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations (DC 5003, 5010).  Here, the February 2004 VA 
examination indicated that the Veteran's knee had stabilized 
since her knee surgery, she had a new position at work that 
involved standing, which was better on her knees, she had 
full range of motion of the left knee, and additional 
functional limitations were found to be "unremarkable".  
Thus, the Veteran's left knee disability did not show 
sufficient limitation of motion or involvement of two or more 
major joint groups with occasional exacerbations.  See 38 
C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.

With regard to the Veteran's assertions that her service-
connected disabilities have not improved, the Board 
recognizes that she is competent to report the symptomatology 
she experienced as it comes to her through her senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this 
case, the clinical findings shown in February 2004, and in 
subsequent VA treatment records and VA examination reports, 
supports the reduction to a 20 percent disability rating for 
chondromalacia and degenerative changes, left knee, 
implemented in the May 2004 rating decision.  The Board 
places greater probative weight to the actual clinical 
evaluations.  As such, the Board finds restoration of a 20 
percent rating for the Veteran's service-connected left knee 
disability is not warranted, and the reduction of her 20 
percent evaluation was properly supported by evidence 
demonstrating actual improvement in the disability at issue.  
The Board finds that the competent evidence satisfies the 
regulatory standards of 38 C.F.R. § 3.344(c) for the May 2004 
rating reduction for her service-connected left knee 
disability.  In conclusion, the RO's reduction of the 
Veteran's chondromalacia and degenerative changes, left knee, 
from 20 percent disabling to 10 percent disabling was proper 
and warranted by the evidence of record.

With regard to the Veteran's claim for an increased rating, 
in excess of 10 percent, for her chondromalacia and 
degenerative changes, left knee, the Board notes that a 
review of the VA examination reports and VA treatment records 
shows that the Veteran has consistently reported having 
chronic left knee pain.  Examinations have shown pain, 
tenderness, and crepitus in the knee, with minimal findings 
of swelling.  She has also reported stiffness in the left 
knee and that she wears a knee brace, which relieves some of 
the pain.  Clinical findings have, however, shown that the 
Veteran's left knee range of motion has been full or nearly 
full, varus and valgus stress tests were stable, and that her 
knee pain was relieved with steroid injections.  There have 
been reports of pain at the end ranges of motion, and also 
reports of no pain at the end ranges of motion.  

Thus, a review of the record shows no evidence of limitation 
of left knee motion that would even reach a compensable level 
under DC 5260 and/or DC 5261.  Therefore, these diagnostic 
codes do not provide a basis for a rating in excess of 10 
percent for the service-connected left knee disability.  
Moreover, due to the actual range of motion demonstrated, 
separate evaluations for limited flexion and extension of the 
right knee under DC 5260 and/or DC 5261 are not warranted 
here, as is permitted by VAOPGCPREC 9-2004.  The Board has 
also considered whether any alternative diagnostic codes 
would allow for an rating in excess of 10 percent for the 
service-connected left knee disability.  However, ankylosis 
has not been shown or alleged (DC 5256), he has not been 
diagnosed with nonunion or malunion of the tibia and fibula 
(DC 5262), and there has been no finding of dislocated 
semilunar cartilage, and no episodes of locking or findings 
of effusions of the knee.  (DC 5258).

With regard to DC 5257, the Board concludes that the 
competent evidence of record does not support a separate 
compensable rating for the left knee under DC 5257, based on 
slight recurrent subluxation or lateral instability.  The 
record reflects that the Veteran's left knee has consistently 
been found to be stable, and there has been no showing of 
left knee subluxation or lateral instability; thus, a 
separate rating is not warranted under DC 5257.


The Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  Although the 
most recent VA examination in 2009 showed pain at the 
endpoints of range of motion after repetitive testing, prior 
VA examinations and records have shown full or nearly full 
range of left knee motion, with no pain at the end ranges.  
The Veteran has reported ongoing left knee pain, and the 
Board finds that the effects of pain reasonably shown to be 
due to her service-connected left knee disability are already 
contemplated by the 10 percent rating assigned.  38 C.F.R. 
§ 4.71a, DC 5260.  In that regard, as described above, the 
medical evidence indicates that although the Veteran had some 
painful motion, the pain did not in effect limit her motion 
to such a degree that it was analogous to ankylosis (DC 
5200), or to a compensable rating under DCs 5260 and 5261.  
Additionally, the Board notes that the VA examiner in 2009 
found that repetitive testing of the knee was limited by 
fatigue and weakness.  There is no indication in the current 
record, however, that pain, fatigue, or weakness due to 
disability of the left knee causes functional loss greater 
than that contemplated by the currently assigned 10 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
The Board notes that without taking into consideration the 
Veteran's complaints regarding her left knee, the current 10 
percent evaluation could not be justified.  Thus, the overall 
evidence fails to show that pain or other symptoms such as 
fatigue or weakness resulted in additional functional 
limitation such as to enable a finding that the Veteran's 
left knee disability picture more nearly approximates a 20 
percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  In sum, the Board finds that, based on the 
preponderance of the evidence, the criteria for the next 
higher 20 percent rating for chondromalacia and degenerative 
changes, left knee, have not been met at any time during the 
appeal period.  

In conclusion, an award of or restoration of a 20 percent 
rating for the Veteran's chondromalacia and degenerative 
changes, left knee, is not warranted.  As the preponderance 
of the evidence is against the award of an increased, 20 
percent, rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

IV. Increased Rating for Gamekeeper Thumb, Right

1. Factual Background

On VA examination in August 2002, the Veteran reported having 
a right thumb metacarpophalangeal (MCP) joint fusion in 
September 2001, and her pain had decreased but there were 
more things she could not do.  She reported being on light 
duty at work due to her hand.  She felt her right hand was 
uncoordinated at times and that she was not able to do some 
things.  She had pain in the thumb with increased activity 
approximately once a week.  Objective examination showed that 
the MCP joint on the right went from 22 to 24 degrees, 
extension to flexion, compared with 0 to 70 degrees on the 
left, and the IP joint went from 8 to 40 degrees, extension 
to flexion, compared to 0 to 70 on the left.  There was 
tenderness in both the MCP and IP joints on the first digit 
(thumb) of the right hand, and grip strength was roughly 
symmetric.  The examiner indicated that her pincer grip 
decreases as she goes to the fourth and fifth digit of the 
right hand compared to the left, and the pincer grip with the 
index finger is less on the left, though it would be adequate 
for picking up things.  The diagnoses included gamekeeper's 
thumb, right, status post MCP fusion, September 2001.

On VA examination in February 2004, the Veteran reported she 
continued to have "a bit" of discomfort in the right hand 
thumb area, and denied having a great deal of discomfort 
unless she was really forced to use the hand a great deal.  
She could flex the interphalangeal joint but the MCP joint 
was fused.  The examiner noted that the Veteran was right-
handed, and this seemed to cause her to use the right hand 
more and possibly aggravate the condition.  Objective 
examination showed a well-healed, nonerythematous, 3.5 cm 
scar over the dorsum of the first MCP joint on the right 
hand.  There was no range of motion due to fusion.  She did 
have some range of motion in her IP joint, but this was 
mildly limited due to fusion of the MCP joint.  She had 
flexion to approximately 45 degrees of the IP joint into full 
extension.  The examiner indicated that the "Deluca versus 
Brown" was completely unremarkable.

On VA examination in March 2006, the Veteran reported 
continued problems with her right thumb since the surgery, 
including daily pain related to activity.  She had difficulty 
grasping larger objects.  She indicated she had worked the 
past nine years as a postal window clerk and had only lost 
time from work for her surgery, and had no specific job 
accommodations.  She reported that her thumb disability had 
an adverse effect on daily activities, and that taking care 
of personal hygiene was difficult.  Examination showed 
ankylosis of the right thumb in full extension, and that the 
ankylosed thumb was abducted and rotated so that the thumb 
pad faces the finger pad.  The examiner indicated that the 
ankylosis of the thumb affected the other digits or overall 
hand function.  There were no gaps between the thumb pad and 
tips of fingers on attempted opposition of thumb to fingers.  
The examiner indicated that hand strength and dexterity were 
normal, and that it would be with resort to mere speculation 
to opine as to additional limitation due to repetitive use 
during a flare-up.  The examiner noted no significant effects 
on the Veteran's occupation, but there were adverse effects 
on her daily activities.  

On VA examination in December 2009, the Veteran complained of 
pain at the MCP joint and PCP joint proximally, decreased 
range of motion, decreased strength, and difficulty with 
manual dexterity tasks.  She worked in a post office in 
customer service because she was unable to perform a task 
with repetitive movements or use of her hands.  Physical 
examination showed effusion of her MCP joint and 
approximately 15 degrees of flexion as measured with the 
goniometer.  Her IP joint demonstrated 30 degrees of flexion, 
thumb abduction, and rotation.  Examination showed the thumb 
pad faced the finger pads, and there was a gap between the 
tip of the thumb and the fingers of approximately 3/4 inch when 
opposing the thumb to the fingers.  There was no significant 
gap between the tip of the fingers and the proximal 
transverse crease of her palm.  Her strength, pushing, 
pulling, and twisting were decreased on the right compared to 
the left.  Repetitive testing was limited by fatigue and 
weakness as well as pain at the endpoints of motion.  X-rays 
showed early degenerative changes of the right thumb carpal 
metacarpal (CMC) joint and post fusion of her MCP joint.  The 
assessment included right thumb metacarpophalangeal fusion 
and early carpometacarpal arthritis.  The examiner indicated 
that demonstration of weakness in the right thumb was 
consistent and further weakened by repetitive movements.  The 
examiner opined that the Veteran's manual dexterity was 
decreased due to the thumb fusion as well as her ability to 
perform repetitive tasks of opening, twisting, writing, and 
probing, and that this limited her ability to perform a job 
where she is required to do these tasks.  It was noted that 
she was right hand dominant, which affected her as well, but 
the examiner opined that she would be able to perform some 
tasks with her left hand, despite the weakness and excess 
fatigability of the right hand.  

2. Analysis

The Veteran contends that she should be entitled to a rating 
in excess of 10 percent for her service-connected gamekeeper 
thumb, right, with surgical revision and a subsequent fusion.  
The record reflects that in November 2003 she underwent a 
right MCP fusion of her thumb.

The Veteran's right (major) thumb disability has been rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 
5224.  Under Diagnostic Code 5224, ankylosis of the thumb 
warrants a 10 percent rating for favorable ankylosis of the 
thumb of the minor or the major hand, and warrants a 20 
percent rating for unfavorable ankylosis of thumb of the 
minor or the major hand.  Id.  

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 10 percent disability rating for a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent disability rating is warranted for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, DC 5228.

A note following the criteria indicates that consideration 
should also be given to whether an evaluation as an 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.  
See 38 C.F.R. § 4.71a, DCs 5152 through 5156.

DC 5152 provides for assignment of a minimum 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
38 C.F.R. § 4.71a, DC 5152.

In the present case, the Veteran contends that her service-
connected right thumb disability is more severe than the 
current 10 percent rating indicates.  In particular, she 
reports having pain in her right hand, and describes problems 
with strength and with gripping objects with her right hand.  

In order to warrant an increased rating for the Veteran's 
service-connected right thumb disability, the evidence of 
record would need to show evidence of limitation of motion of 
the thumb resulting in a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers (with the 
thumb attempting to oppose the fingers); unfavorable 
ankylosis of the thumb; or amputation of the minor thumb at 
the distal joint or through the distal phalanx or at the MCP 
joint or through the proximal phalanx.  38 C.F.R. § 4.71a, 
DCs 5152, 5224, 5228.  

After reviewing the VA examination reports and the VA 
treatment records, the Board concludes that the Veteran is 
not entitled to a rating in excess of 10 percent for her 
service-connected gamekeeper thumb, right, with surgical 
revision and a subsequent fusion.  The medical evidence of 
record does not show her to have unfavorable ankylosis of the 
right thumb.  In fact, the VA examinations and records have 
found that she has some range of motion in the IP joint of 
the right thumb, albeit limited by the fused MP joint.  Thus, 
based on the foregoing range of motion findings of the right 
thumb, it is apparent that her right thumb is not fixated or 
immobile.  In addition, the medical evidence of record shows 
that the Veteran has a gap of less than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  In this regard, the 
December 2009 VA examination showed a 3/4 inch gap between the 
tip of the thumb and the fingers when opposing the thumb to 
the fingers.  As such, the provisions of DCs 5224 and 5228 
indicate that the service-connected right thumb disability 
should be evaluated as no more than favorable ankylosis, 
which only warrants a 10 percent disability evaluation.

The Board also notes that a review of the record shows that 
there has been minimal to no additional limitation of 
function of the other fingers of the Veteran's right hand due 
to the service-connected right thumb.  Thus, an increased 
rating for the Veteran's service-connected right thumb 
disability based upon any resulting limitation of motion of 
the other digits or upon any resulting interference with the 
overall function of the right hand is not warranted.  38 
C.F.R. § 4.71a, Note following DC 5224. 

The Board notes that the regulations do provide that 
ankylosis of the thumb can still be evaluated as unfavorable 
ankylosis or as an amputation at the MCP joint or through 
proximal phalanx based on other manifestations.  In order to 
be evaluated as an amputation, there must be ankylosis of 
both the carpometacarpal and IP joints with either in 
extension or full flexion or with rotation or angulation of a 
bone.  The disability should be evaluated as unfavorable 
ankylosis if both the carpometacarpal and IP joints are 
ankylosed, or if either of those joints is ankylosed with a 
gap more than two inches (5.1 centimeters) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, the disability should be evaluated as unfavorable 
ankylosis.  However, in this case, there is no evidence that 
the IP joint of the left thumb is ankylosed.  As demonstrated 
by the aforementioned range of motion findings, the Veteran 
has some motion in the IP joint of her right thumb, and thus, 
the joint is not ankylosed.  Moreover, as previously 
discussed, the Veteran does not have a gap of two inches (5.1 
centimeters) or more between the right thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Therefore, under the provisions of DC 5224, the Veteran's 
disability does not warrant an evaluation as unfavorable 
ankylosis or as an amputation at the metacarpophalangeal 
joint or through proximal phalanx.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, supra.  
However, an increased evaluation for the Veteran's service-
connected right thumb disability is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent rating, and no 
higher.  In this regard, the Board observes that the Veteran 
has complained of pain and decreased strength.  The Board 
also notes that the December 2009 VA examiner noted that 
repetitive testing of the right thumb was limited by fatigue 
and weakness as well as pain at the endpoints of motion.  The 
examiner indicated that the right thumb weakness was 
consistent and further weakened by repetitive movements.  
However, the effect of the pain and decreased strength and 
resulting limitations are contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5224.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
Veteran's service-connected right thumb disability.  See 
38 U.S.C.A. § 5107; Gilbert, supra.  

V. Extraschedular Consideration

In addition, the Board notes that the Veteran's service-
connected left knee and right thumb disabilities do not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Board notes that the Veteran's left 
knee and right thumb have each been assigned 10 percent 
ratings based on the established criteria found in the rating 
schedule, taking into account complaints of pain and 
additional functional limitations.  With regard to both the 
left knee and the right thumb, the Board finds that the 
disability picture of each has been adequately contemplated 
by the rating schedule.  The Veteran has reported she works 
as a postal window clerk, and although her service-connected 
left knee disability and right thumb disability might cause 
some impairment in her ability to work, she has found a job 
in which her left knee and right thumb disabilities have not 
significantly impacted her work.  Thus, marked interference 
with employment has not been alleged or shown.  Additionally, 
there is no indication the Veteran has been frequently 
hospitalized due to her left knee disability or her right 
thumb disability.  Therefore, referral for the assignment of 
an extraschedular disability rating is not warranted.

	(CONTINUED ON NEXT PAGE)


ORDER

The reduction to a 10 percent rating for chondromalacia and 
degenerative changes, left knee, was proper, and restoration 
of a 20 percent rating is denied.

A rating in excess of 10 percent for chondromalacia and 
degenerative changes, left knee is denied.  

A rating in excess of 10 percent for gamekeeper thumb, right, 
with surgical revision and a subsequent fusion, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


